Citation Nr: 1529256	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-37 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a respiratory disability (claimed as chronic obstructive pulmonary disease (COPD)), to include as due to exposure to herbicides and as secondary to service-connected retroperitoneal fibrosis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service from September 1967 to September 1969.  The Veteran's decorations for his active service include a Purple Heart Medal. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2011 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file.  

This case was previously before the Board, most recently in May 2014, at which time the current issue on appeal was remanded for additional development.  The case has now been returned to the Board for further appellate action.  


REMAND

Regrettably, the Board finds that additional development is required before the claim on appeal is decided.  In the May 2014 remand, the Board directed that the Veteran's claims file be sent to the VA Medical Center for review and an opinion regarding the etiology of all currently diagnosed respiratory disabilities, to include whether they were related to herbicide exposure and/or caused or chronically worsened by a service-connected disability retroperitoneal fibrosis.  

Further, in a November 2014 opinion report, the VA examiner opined that the Veteran's COPD and pulmonary fibrosis were less likely as not caused by or a result of herbicide exposure while in active service.  The examiner noted that the Veteran had a longstanding history of cigarette smoking, which was the primary risk factor for COPD and that COPD was a clinical condition that covered the spectrum of chronic bronchitis and emphysema.  The examiner also opined that the Veteran's pulmonary fibrosis and COPD were not caused by or a result of service-connected retroperitoneal fibrosis.  In this regard, the examiner noted that there was no causal relationship between retroperitoneal fibrosis and COPD or pulmonary fibrosis and that retroperitoneal fibrosis was a rare condition characterized by the presence of inflammation and fibrosis in the retroperitoneal space.  The examiner also opined that pulmonary fibrosis and COPD were not permanently aggravated by service-connected retroperitoneal fibrosis.  In this regard, the examiner noted that there was no evidence that the Veteran's claimed pulmonary conditions were aggravated by retroperitoneal fibrosis.  

The Board finds that the November 2014 VA medical opinion is inadequate for adjudication purposes.  In this regard, the examiner did not provide a sufficient rationale for why the Veteran's pulmonary fibrosis was not related to his active service, to include herbicide exposure.  Additionally, the examiner failed to provide a sufficient rationale for the opinion that the Veteran's pulmonary disabilities were not aggravated by a service-connected disability.  As the opinions are not adequate, they cannot serve as the basis of a denial of entitlement to service connection.

The Board finds that the development conducted does not adequately comply with the directives of the May 2014 remand.  Compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Additionally, in a June 2015 statement, the Veteran's representative argued that the November 2014 opinions were inadequate because they were provided by an occupational medicine specialist and not a pulmonologist.  The Board, in this case, is inclined to agree with the argument and finds that the issue before the Board is of a level of complexity such that seeking a specialist's opinion may be of some benefit in adjudicating the claim.  Therefore, the Board finds that the Veteran should be afforded a VA examination by a pulmonologist to determine the nature and etiology of all diagnosed respiratory disabilities.  

Additionally, attempts to identify and obtain current treatment records should be made before a decision is made in this case.  
Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records not already of record in the claims file.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  He is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2.  Then, schedule the Veteran for a VA examination by a pulmonologist with appropriate expertise to determine the nature and etiology of any currently present respiratory disabilities, to include COPD and pulmonary fibrosis.  The claims file must be made available to, and reviewed in its entirety by, the examiner.  Any indicated studies should be performed. 

Based on the examination results and review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified respiratory disabilities, to include COPD and pulmonary fibrosis, are etiologically related to the Veteran's active service, to include his in-service exposure to herbicides and/or the September 1967 finding of fibrotic streaks in the right upper lung field.

The examiner should also opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any identified respiratory disability, to include COPD and pulmonary fibrosis, was caused or chronically worsened by a service-connected disability, to include specifically the service-connected retroperitoneal fibrosis.  
The rationale for all opinions expressed must be provided.

3.  Confirm that the VA examination report and medical opinions comport with this remand.  Undertake any other development found to be warranted.

4.  Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

No action is required of the Veteran until he is notified by VA.  However, he does have an obligation to cooperate to ensure the duty to assist is satisfied. Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records may impact the determination made, and his failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  

The Veteran has the right to submit additional evidence and argument concerning this matter. Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded prompt treatment.  The law requires that remands by the Board and the United States Court of Appeals for Veterans Claims (Court) be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

